On November 3, 1999, the defendant was sentenced to twenty (20) years in the Montana State Prison, with ten (10) years suspended, to run concurrently with Missoula County Cause Number DC-94-11074 and Lewis and Clark County Cause Number BDC-99-23.
On March 2, 2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Nik Geranios. The state was not represented.
After a brief discussion with the defendant and Mr. Geranios, it is the unanimous decision of the Sentence Review Division that the hearing shall be continued to the June 2000 meeting, thus allowing the defendant time to submit his application in Missoula County Cause Number DC-94-11074, in order that the sentence in that cause can be reviewed at the same time as the sentence in the underlying matter.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson, Member, Hon. David Cybulski